Citation Nr: 1121984	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-22 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied entitlement to service connection for hypertension and tinnitus.

The Veteran testified at a hearing before RO personnel in November 2009 and before the undersigned Veterans Law Judge in March 2011.  Transcripts of these hearings are of record.

In May 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in March 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the evidence of record the Board finds that additional development is required before deciding the claims.  Regarding the claim for service connection for hypertension, the Veteran contends that he developed hypertension due to stress while stationed in Vietnam for one year during military service.  Service treatment records did not show any diagnosis of hypertension or reflect elevated blood pressure readings; he denied any history of high blood pressure at separation.  Service treatment records were also silent for any psychological or psychiatric complaints.  In his original claim for service connection, he indicated that the onset of high blood pressure was in 1998.  Similarly, in November 2009 he testified before RO personnel that his hypertension symptoms began in 1997 and he was diagnosed with "damage to the heart" in 1999.  Then, he testified in March 2011 that high blood pressure was not a problem during service, and he did not go to a doctor for a few years after service, but he learned that he had high blood pressure approximately six years after separation.

While the Veteran does not contend that he was diagnosed with hypertension or aware of any blood pressure problems any earlier than six years after service, in a May 2010 substantive appeal he identified receiving treatment "over the years" from private Doctors Petraglia, Palchak, and Adhar and from the VA Community Based Outpatient Clinic (CBOC) in Washington, Pennsylvania.  With the exception of a single treatment note from Dr. Adhar dated in August 2009 that shows a diagnosis of and medications for hypertension, these records are not associated with the claims file.  The AMC/RO should attempt to obtain these records.

Regarding the claim for service connection for tinnitus, although the Veteran reported in his claim for service connection that tinnitus began in 2006, he believes that it was the result of acoustic trauma during a one-year period of military service while stationed in Vietnam.  In written statements and oral testimony he explained that he worked with the telecom unit, which was located in a temporary trailer on the flight line while a new base at Cam Rahn Bay was being constructed.  He also described noise from airplanes flying over the canvas tent where he lived, which was also on the flight path, and hearing some mortar attacks.  He identified some post-service noise exposure from equipment rooms while working for Verizon for 32 years.

In a private medical statement dated in September 2009, S. W., M.D., relayed that the Veteran was seen in March 2007 complaining of a high pitched tone that was present for several months as well as hearing loss.  He stated that the Veteran had moderate, high frequency hearing loss with associated tinnitus.  He opined that it is very likely that this is a result of excessive noise exposure such as working on the flight line in an airfield and that other, additional noise exposure could also contribute to this problem.  

In November 2009 the Veteran testified that he had no ringing in his ears during service, but has had it for years after service.  He stated that his hearing was not bad; he had only a slight hearing loss.  In March 2011 he testified that he had some ringing in his ears during service that dissipated, but his tinnitus got bad a few years ago.  In May 2011 he provided photographs of the communication trailer where he worked in proximity to the air field at Cam Rahn Bay Air Force Base.

As the Veteran testified that he experienced some tinnitus during service that became worse in approximately January 2007, he should be afforded a VA audiological examination to obtain an opinion as to whether the Veteran's tinnitus is possibly related to service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all VA and non-VA medical care providers who treated him for hypertension since separation from service.  Of particular interest are private treatment records from Doctors Petraglia, Palchak, and Adhar, as well as treatment records from the VA CBOC in Washington, Pennsylvania.  After the Veteran has signed the appropriate releases, those records should be requested and associated with the claims folder.  All attempts to procure relevant records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above has been completed to the extent possible, the Veteran should be afforded a VA audiological examination to determine whether the Veteran's claimed tinnitus disability is possibly related to service.  All indicated tests and studies are to be performed.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

After reviewing the claims file and examining the Veteran, the examiner is asked to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current tinnitus disability had its onset during military service, or is otherwise related to service, to include noise exposure therein.  A medical analysis and rationale must be included with the opinion.  

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


